UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/10 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED GLOBAL FUND - DREYFUS DIVERSIFIED INTERNATIONAL FUND - DREYFUS DIVERSIFIED LARGE CAP FUND - DREYFUS EMERGING ASIA FUND - DREYFUS GREATER CHINA FUND - DREYFUS SATELLITE ALPHA FUND FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Diversified Global Fund July 31, 2010 (Unaudited) Other Investment100.1% Shares Value ($) Registered Investment Company: Dreyfus Global Equity Income Fund, Cl. I 11,883 a 105,881 Dreyfus Global Sustainability Fund, Cl. I 7,133 a 102,996 Dreyfus Worldwide Growth Fund, Cl. I 3,585 a 129,960 Global Stock Fund, Cl. I 14,468 a 176,658 Total Investments (cost $498,128) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Investment in affiliated mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $498,128. Net unrealized appreciation on investments was $17,367 of which $18,383 related to appreciated investment securities and $1,016 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Mutual Funds: Foreign  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds 515,495 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended July 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2010 (Unaudited) Other Investment99.9% Shares Value ($) Registered Investment Company: Dreyfus Emerging Asia, Cl. I 679,276 a,b 7,601,094 Dreyfus Emerging Markets Fund, Cl. I 1,533,890 b 18,237,949 Dreyfus International Equity Fund, Cl. I 3,234,185 b 80,692,913 Dreyfus International Value Fund, Cl. I 6,968,623 b 74,982,383 Dreyfus/Newton International Equity Fund, Cl. I 3,727,237 b 58,554,899 International Stock Fund, Cl. I 5,152,123 b 62,237,643 Total Investments (cost $285,960,713) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Non-income producing security. b Investment in affiliated mutual fund. Portfolio Summary (Unaudited) Value (%) Mutual Funds: Foreign At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $285,960,713. Net unrealized appreciation on investments was $16,346,168 of which $16,674,977 related to appreciated investment securities and $328,809 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Significant Unadjusted Quoted Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 302,306,881 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended July 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Diversified Large Cap Fund July 31, 2010 (Unaudited) Other Investment97.9% Shares Value ($) Registered Investment Company; Dreyfus Research Growth Fund, Cl. Z 84,945 a 643,880 Dreyfus Strategic Value Fund, Cl. I 25,211 a 623,461 Dreyfus U.S. Equity Fund, Cl. I 27,747 a 327,699 Dreyfus/The Boston Company Large Cap Core Fund 10,780 a 321,136 Total Investments (cost $1,879,239) 97.9% Cash and Receivables (Net) 2.1% Net Assets 100.0% a Investment in affiliated mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,879,239. Net unrealized appreciation on investments was $36,937 of which $36,937 related to appreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds 1,916,176 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended July 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Asia Fund July 31, 2010 (Unaudited) Common Stocks99.1% Shares Value ($) China20.4% AviChina Industry & Technology, Cl. H 3,300,000 a 1,351,014 Beijing Capital Land, Cl. H 3,428,000 1,112,142 Bengang Steel Plates, Cl. B 3,521,024 1,631,887 Chongqing Machinery & Electric, Cl. H 10,856,000 a 2,795,236 Hollysys Automation Technologies 376,545 a 3,675,079 Hunan Non-Ferrous Metal, Cl. H 10,802,000 a 3,476,665 Shanghai Friendship Group, Cl. B 2,209,401 b 3,179,328 Shenji Group Kunming Machine Tool, Cl. H 2,500,000 1,635,018 Suntech Power Holdings, ADR 313,000 a 3,111,220 Travelsky Technology, Cl. H 1,543,000 1,420,335 Visionchina Media, ADR 486,700 a 1,951,667 Hong Kong20.6% China Foods 1,138,000 717,889 Chow Sang Sang 504,000 995,347 CIMC Enric Holdings 2,050,000 a 1,002,897 Daphne International Holdings 2,142,000 1,982,746 Inspur International 25,000,000 2,478,275 Intime Department Store Group 2,721,000 2,816,458 Lifestyle International Holdings 1,327,500 2,758,397 Samling Global 13,946,000 1,149,075 Shui On Construction and Materials 1,690,000 2,101,757 SRE Group 24,392,000 2,700,627 Sunny Optical Technology Group 11,774,000 2,425,285 Zhuzhou CSR Times Electric, Cl. H 1,650,000 4,418,410 India36.4% Balrampur Chini Mills 1,910,000 3,418,285 Brushman India, GDR 300,000 a 47,100 Country Club India 2,516,353 1,030,292 Dewan Housing (Warrants 10/24/12) 550,356 b,c 3,253,094 Engineers India 570,000 3,968,075 Hero Honda Motors 90,000 3,520,871 Hinduja Ventures 200,000 1,559,746 IFCI 3,800,000 5,117,983 Ispat Industries 9,320,000 3,544,834 Jai Balaji Industries 415,000 1,929,900 Magma Fincorp (Warrants 10/24/12) 400,000 a,b,c 3,209,440 PVP Ventures 1,500,000 507,488 Reliance Infrastructure 153,418 3,662,295 Srei Infrastructure Finance 1,103,190 1,952,959 Tata Motors 270,000 4,923,187 Unitech 1,920,000 3,361,707 XL Telecom & Energy 322,700 220,789 Indonesia6.8% Berlian Laju Tanker 41,801,000 1,121,109 Bisi International 3,905,000 a 641,487 Bumi Resources 13,439,500 2,583,220 Timah 14,826,500 4,100,753 Malaysia3.6% KNM Group 15,458,800 a 2,429,865 Media Prima 3,034,271 2,069,905 Singapore1.2% Ezra Holdings 1,000,000 1,470,805 Golden Agri-Resources (Warrants 7/23/12) 81,654 a 6,605 South Korea2.4% CJ O Shopping 30,000 a Sri Lanka1.2% John Keells Holdings (Warrants 1/20/15) 650,000 b Thailand2.4% Land & Houses 17,300,000 Vietnam4.1% Kinh Bac City Development Share Holding (Warrants 5/5/14) 750,000 a,b 1,387,372 Petrovietnam Drilling and Well Services (Warrants 1/11/17) 466,333 a,b 1,117,783 Petrovietnam Fertilizer & Chemical (Warrants 6/18/18) 360,000 a,b 579,648 Petrovietnam General Services (Warrants 5/5/14) 130,000 a,b 157,157 Pha Lai Thermal Power (Warrants 1/17/12) 927,580 a,b,c 710,513 Saigon Securities (Warrants 1/17/12) 514,860 b,c 879,967 Vietnam Dairy Products (Warrants 1/20/15) 60,000 b 286,072 Total Common Stocks (cost $115,604,756) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $570,000) 570,000 d Total Investments (cost $116,174,756) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2010, the value of this security amounted to $16,179,564 or 13.0% of net assets. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, these securities had a total market value of $8,053,014 or 6.5% of net assets. d Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $116,174,756. Net unrealized appreciation on investments was $7,441,486 of which $20,869,718 related to appreciated investment securities and $13,428,232 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 21.4 Consumer Discretionary 20.5 Industrial 19.0 Materials 13.2 Information Technology 8.8 Consumer Staples 6.6 Energy 6.1 Utilities 3.5 Money Market investment .5  Based on net assets. 100-468-68 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 106,866,678 16,179,564 - Mutual Funds 570,000 - - + See Statement of Investments for country and industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs, GDRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended July 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Greater China Fund July 31, 2010 (Unaudited) Common Stocks99.4% Shares Value ($) China67.8% American Dairy 650,646 a 8,608,047 AviChina Industry & Technology, Cl. H 104,026,000 a 42,588,050 Bank of China, Cl. H (Warrants 9/27/10) 140,000,000 a 1,784,358 Beijing Capital Land, Cl. H 68,334,000 22,169,511 Bengang Steel Plates, Cl. B 50,778,447 23,534,266 China Automation Group 43,310,000 30,165,060 China Communications Services, Cl. H 16,350,000 8,293,402 China International Marine Containers, Cl. B 8,000,178 11,648,795 China Merchants Property Development, Cl. B 8,678,901 16,983,495 China National Materials, Cl. H 60,754,000 47,555,110 China Shipping Container Lines, Cl. H 30,414,000 a 11,237,616 China XD Electric, Cl. A (Warrants 5/5/14) 6,508,000 a 6,686,970 ChinaSoft International 36,000,000 a 6,952,044 Chongqing Changan Automobile, Cl. B 26,292,615 19,598,872 Chongqing Machinery & Electric, Cl. H 56,142,000 14,455,616 CITIC Securities, Cl. A (Warrants 5/5/14) 9,927,999 a 18,788,738 CSG Holding, Cl. B 15,494,681 12,806,676 Dalian Refrigeration, Cl. B 16,238,818 12,021,011 Henan Pinggao Electric, Cl. A (Warrants 5/5/14) 8,246,247 12,124,457 Hollysys Automation Technologies 251,173 a 2,451,448 Hunan Non-Ferrous Metal, Cl. H 83,938,000 a 27,015,771 Inspur International 177,405,000 17,586,334 Intime Department Store Group 15,146,000 15,677,353 Kingsoft 25,086,000 14,694,728 LDK Solar, ADR 2,762,000 a 18,035,860 Lianhua Supermarket Holdings, Cl. H 4,270,000 18,415,835 Maanshan Iron and Steel, Cl. H 39,470,000 22,002,588 Shanghai Baosight Software, Cl. B 2,859,995 4,970,671 Shanghai Forte Land, Cl. H 40,252,000 12,229,768 Shanghai Friendship Group, Cl. B 22,700,801 b 32,666,453 Shanghai Jin Jiang International Hotels Group, Cl. H 10,838,000 2,888,273 Spreadtrum Communications, ADR 2,463,415 a,c 22,860,491 Suntech Power Holdings, ADR 2,018,011 a 20,059,029 Travelsky Technology, Cl. H 1,631,000 1,501,339 Visionchina Media, ADR 4,187,182 a,c 16,790,600 Xinjiang Xinxin Mining Industry, Cl. H 39,788,000 21,001,712 Zhuzhou CSR Times Electric, Cl. H 15,000,000 40,167,364 Hong Kong23.3% China Agri-Industries Holdings 11,870,000 13,432,546 China Everbright 6,146,000 16,022,723 China Foods 22,218,000 14,015,861 China Travel International Investment Hong Kong 37,678,000 a 9,313,390 CIMC Enric Holdings 16,474,000 a 8,059,376 Digital China Holdings 9,722,000 15,770,480 Dynasty Fine Wines Group 55,507,000 23,081,765 Franshion Properties China 56,000 16,221 Ju Teng International Holdings 11,761,000 8,479,125 Lifestyle International Holdings 14,274,000 29,659,782 LK Technology Holdings 59,337,500 a,c 14,514,483 Shimao Property Holdings 20,615,500 39,545,665 TCC International Holdings 46,026,000 16,117,248 Truly International Holdings 4,284,000 5,813,114 Vtech Holdings 583,000 6,199,652 Taiwan8.3% Coretronic 6,086,000 8,461,351 D-Link 14,476,000 11,158,494 HON HAI Precision Industry 2,250,000 9,057,999 KGI Securities 36,582,000 15,126,672 Pixart Imaging 750,090 4,213,528 Shin Kong Financial Holding 33,067,693 a 11,970,766 Wistron 11,276,515 18,193,887 Total Common Stocks (cost $880,094,833) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,380,000) 1,380,000 d Total Investments (cost $881,474,833) 99.5% Cash and Receivables (Net) .5% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2010, the value of this security amounted to $32,666,453 or 3.5% of net assets. c Investment in non-controlled affiliates (cost $53,766,201). d Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $881,474,833. Net unrealized appreciation on investments was $57,147,006 of which $168,982,532 related to appreciated investment securities and $111,835,526 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Industrial 23.0 Financial 18.3 Information Technology 18.0 Consumer Discretionary 14.5 Materials 13.0 Consumer Staples 11.7 Telecommunication Services .9 Money Market Investment .1  Based on net assets. At July 31, 2010, the fund held the following forward foreign currency exchange contracts: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Hong Kong Dollar, Expiring 8/2/2010 26,800,000 3,449,385 3,450,273 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Significant Unadjusted Quoted Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 904,575,386 32,666,453 - Mutual Funds 1,380,000 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (888) - + See Statement of Investments for country and industry classification. ++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Satellite Alpha Fund July 31, 2010 (Unaudited) Other Investment100.6% Shares Value ($) Registered Investment Company: Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 2,995 a 42,262 Dreyfus Global Absolute Return Fund, Cl. I 9,629 a,b 117,476 Dreyfus Global Real Estate Securities Fund, Cl. I 8,443 a 56,565 Dreyfus Inflation Adjusted Securities Fund 3,876 a 49,734 Dreyfus International Bond Fund, Cl. I 1,975 a 32,415 Dreyfus Natural Resources Fund, Cl. I 1,519 a,b 33,079 Emerging Markets Opportunity Fund, Cl. I 1,825 a 18,560 Total Investments (cost $320,671) 100.6% Liabilities, Less Cash and Receivables (.6%) Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $320,671. Net unrealized appreciation on investments was $29,420 of which $29,420 related to appreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds 350,091 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended July 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investments Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 24, 2010 By: /s/ James Windels James Windels, Treasurer Date: September 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
